 1

 2

 3

 4

 5

 6

 7
                               UNITED STATES DISTRICT COURT
 8
                              WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 9

10          JESUS T. DOMINGO,                              CASE NO. C19-659 MJP

11                                Petitioner,              ORDER ADOPTING REPORT AND
                                                           RECOMMENDATION
12                 v.

13          STATE OF WASHINGTON,

14                                Respondent.

15

16          THIS MATTER comes before the Court on Petitioner’s Objections (Dkt. No. 7) to the

17   Report and Recommendation of the Honorable Brian A. Tsuchida, United States Magistrate

18   Judge. (Dkt. No. 6.) Having reviewed the Report and Recommendation, the Objections and all

19   related papers, the Court ADOPTS the Report and Recommendations and DENIES Petitioner’s

20   28 U.S.C. § 2241 Petition.

21          Under Federal Rule of Civil Procedure 72, the district judge must resolve de novo any

22   part of the Magistrate Judge’s Report and Recommendation that has been properly objected to

23

24


     ORDER ADOPTING REPORT AND RECOMMENDATION - 1
 1   and may accept, reject, or modify the recommended disposition. Fed. R. Civ. P. 72(b)(3); See

 2   also 28 U.S.C. § 636(b)(1).

 3          Petitioner has submitted a writ of habeas corpus under 28 U.S.C. § 2254, challenging his

 4   confinement at the Coyote Ridge Corrections Center. (Dkt. No. 1.) Judge Tsuchida

 5   recommended dismissal of Petitioner’s habeas petition because he has not exhausted his state

 6   judicial remedies as required by Preiser v. Rodriguez, 411 U.S. 475, 500 (1982), and because

 7   Petitioner’s claims—that he was not charged by Grand Jury Indictment and his conviction

 8   violates the Thirteenth Amendment’s prohibition against slavery—lack merit. (Dkt. No. 6 at

 9   3-6.) Judge Tsuchida also recommended that the Court decline to issue a certificate of

10   appealability (“COA”) because “no jurist of reason” could conclude that the “issues presented

11   are adequate to deserve encouragement to proceed further.” (Dkt. No. 6 at 5 (quoting Miller-El

12   v. Cockrell, 537 U.S. 322, 327 (2003).)

13          In his objections to the Report and Recommendation, Petitioner (1) disputes that his

14   habeas petition needs to be conditioned upon the exhaustion of any other remedy (Dkt. No. 7 at

15   2); and (2) asks the Court “to order Respondent to present the Bill of Indictment of a Grand Jury

16   causing the order of Petitioner’s arrest and detainment.” (Id. at 1). Both objections were

17   addressed in the Report and Recommendation. (see Dkt. No. 6 at 4 (citing Coleman v.

18   Thompson, 501 U.S. 722, 731 (1991)) (“A federal court must dismiss a habeas petition if all

19   claims are unexhausted”); id. at 4 (citing Hurtado v. People of State of California, 110 U.S. 516

20   (1884)) (“[I]t has long been settled that there is no denial of Federal Constitutional rights

21   involved in the substitution of the prosecuting attorney’s criminal information for the grand

22   jury’s indictment.”).)

23

24


     ORDER ADOPTING REPORT AND RECOMMENDATION - 2
 1          Having reviewed the Report and Recommendation and the related record, the Court

 2   agrees with Judge Tsuchida regarding Petitioner’s failure to exhaust state judicial remedies and

 3   that a state may prosecute a defendant by criminal information. The Court therefore ADOPTS

 4   the Report and Recommendation, (Dkt. No. 6). Petitioner’s habeas petition is DISMISSED

 5   without prejudice and the Court declines to issue a certificate of appealability.

 6

 7          The clerk is ordered to provide copies of this order to Petitioner, all counsel, and to Judge

 8   Tsuchida.

 9          Dated June 18, 2019.



                                                           A
10

11
                                                           Marsha J. Pechman
12                                                         United States District Judge

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER ADOPTING REPORT AND RECOMMENDATION - 3
